DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11038171. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a fluoride ion secondary battery comprising a positive electrode including an active material comprising a composite fluoride having a layered structure and is represented by formula AmMnFx, where A is an alkali metal, M is a transition metal; 0<m≤2, 1≤n≤2, 3≤x≤4; a negative electrode; and an electrolyte having fluoride ion conductivity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita (U.S. Patent Publication 2018/0062174).
Regarding claims 1-4, Takeshita discloses a cathode active material comprising a transition metal fluoride, such as NaMnF3 or NaFeF3 (Paragraph 0091, 0093). The recitation “for a fluoride ion secondary battery” is a functional limitation: functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g). The composition, NaMnF3 or NaFeF3, of Takeshita is capable of being used as “an active material for a fluoride ion battery” because the formula taught by Takeshita is the same as the formula of the active material that is used “for a fluoride ion secondary battery” as disclosed in the specification.
Takeshita teaches every limitation of claims 1-4 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (U.S. Patent Publication 2018/0062174) in view of Shin (JP Publication 2018-041673).
Takeshita discloses a cathode active material comprising a transition metal fluoride, such as NaMnF3 or NaFeF3 (Paragraph 0091, 0093), as recited in claim 5 of the present invention.
Takeshita fails to disclose that the cathode active material is used in a fluoride ion battery.
Shin discloses a fluoride ion battery comprising: a positive electrode layer comprising a fluoride ion conductor comprising a layered perovskite structure, such as K2MgF3, a negative electrode layer and an electrolyte layer, wherein the electrolyte layer comprises a fluoride salt and a solvent (Paragraphs 0006, 0035, 0036, 0039), as recited in claim 5 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the active material of Takeshita could be used in a fluoride ion battery because Shin teaches that perovskite materials having an alkali metal, a second metal and a fluoride, similar to that of Takeshita, can be used as a cathode active material in a fluoride ion battery in order to improve properties of the battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722